FORET, Judge.
This case was consolidated at trial with the case of Palermo Land Company, Inc. and Browning-Ferris, Inc. v. The Planning Commission of Calcasieu Parish and the Police Jury of Calcasieu Parish, 550 So.2d 316 (La.App. 3 Cir.1989). For the reasons assigned in the disposition of that case, the judgment of the trial court is reversed. Costs of this appeal are taxed against the Planning Commission of Calca-sieu Parish and the Police Jury of Calca-sieu Parish in the amount of $1025.55 at the trial level and in the amount of $1357.00 at the appellate level.
REVERSED.